Exhibit 10.42.1
 
CONTRACT
 
This contract (hereinafter referred to as the “Contract”) is entered into on
this 25th day of March , 2013 (the “Effective Date”) by OxySure Systems, Inc.,
located at 10880 John W. Elliott Drive, Suite 600, Frisco, Texas 75033
(hereinafter referred to as “OXYS”); and PPAviation Corp., located at 62
Stutzman Road, Bowmansville, NY 14026-1046, herein referred to as “PPA” (OXYS
and PPA may hereinafter be referred to collectively as the “Parties” or
individually as a “Party”).
 
WHEREAS, The Parties entered into that certain teaming agreement dated March 25,
2013   (Teaming Agreement); and
 
WHEREAS, The Teaming Agreement provides for the Parties to enter into various
contracts from time to time in connection and the business initiative outlined
in Exhibit I, as amended from time to time of the Teaming Agreement (the
“Business Initiative”); and
 
WHEREAS, the Parties wish to enter in this first contract (Contract No. 1) in
furtherance of the Business Initiative; and
 
WHEREAS, the Customer in the Business Initiative outlined in the Teaming
Agreement is Knight Aerospace Products, Inc., located at 1119 South Acme Road;
San Antonio, TX, 78237-2231 U.S.A. (KAPI).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the Parties to this Contract, the Parties
agree as follows:
 
 
(1)
PPA has secured a 5-year contract with KAPI in connection with the Business
Initiative outlined in the Teaming Agreement.

 
 
(2)
PPA and OXYS agree to the following Workshare (as defined in the Teaming
Agreement):

 
 
a.
PPA will secure, or has secured certain parts and supplies (the “PPA Inputs”) in
connection with the oxygen hoses (PN: 20465-5) and kitting related to the
Aircraft Oxygen Systems contemplated by the Business Initiative, sufficient to
produce one thousand (1,000) sub-assemblies, per that certain Customer purchase
order number K3-29083.

 
 
b.
PPA will ship the PPA Inputs to OXYS to OXYS’s production facility located at
10880 John W. Elliott Drive, Suite 600, Frisco, Texas 75033. The PPA inputs may
be shipped in lot quantities in a series of shipments.

 
 
1 | Page

--------------------------------------------------------------------------------

 
 
 
c.
Upon receipt of the PPA Inputs, OXYS will perform testing, quality control,
final assembly, packaging and labeling as applicable, and in accordance with
Customer’s reasonable instructions.

 
 
d.
OXYS will ship the final sub-assemblies (the “OxySure Kits”) to the Customer
within 24 hours of completion of the Workshare items enumerated in 2(c) herein.
The OxySure Kits may be shipped in lot quantities in a series of shipments, but
not to exceed 1,000 kits for this Contract No. 1.

 
 
(3)
PPA and OXYS further agree as follows:

 
 
a.
Upon shipment of the OxySure Kits by OXYS to Customer, OXYS will invoice
Customer $640 per OxySure Kit shipped (or any variation of this amount that is
agreed to by the Parties and Customer) (the “Contract No. 1 Invoice Amount”);

 
 
b.
Simultaneously with (a) above, OxySure will issue to Customer a Credit Memo in
the amount of $200 per Kit, in connection with Customer having paid for hoses on
PPA’s behalf;

 
 
c.
Upon confirmed receipt of the net funds for the Contract No. 1 Invoice Amount by
OXYS from Customer ($440 per Kit), OXYS shall, within 24 hours by wire transfer:

 

 
i.
Pay PPA an amount of $30 per OxySure Kit shipped to Customer, related to the
cost of goods sold per kit;

 

 
ii.
Pay PPA an amount of $75 per OxySure Kit shipped to Customer, related to the
aggregate total cost per kit expended by PPA for sales, marketing and
contracting expenses incurred pursuant to the Business Initiative prior to the
Effective Date.

 

 
iii.
Pay PPA an amount of $325 per OxySure Kit shipped to Customer, related to the
aggregate total cost per kit expended by PPA for capitalized research &
development expenses incurred pursuant to the Business Initiative prior to the
Effective Date

 

 
iv.
Issue PPA, or any of its designees 75,000 shares of restricted common stock of
OXYS.

 
 
d.
OXYS and PPA agree that the final quantities and monetary amounts set forth in
this Section (3) are subject to variation and determination between OXYS, PPA
and Customer.

 
 
(4)
Representations and Warranties.  The parties to this Agreement, and their agents
represent and warrant they are entering into this Agreement and the performance
by them, and their agents hereunder will not conflict with, violate or
constitute a breach of, or require any consent or approval under any agreement,
license, arrangement or understanding, or any law, judgment, decree, order, rule
or regulation to which they and their agents are a party or by which it is
bound. The signatories and parties to this agreement warrant that they are
authorized to enter into this agreement and is binding upon the parties
hereto.  All entities which are parties to this agreement warrant that they are
in good standing and current with their states or locations of domicile and that
their entering into this agreement will not violate or breach any other binding
agreement of the parties.

 
 
2 | Page

--------------------------------------------------------------------------------

 
 

 
(5)
Severability.  If any provision of this Agreement is invalid and unenforceable
in any jurisdiction, then to the fullest extent permitted by law: (1) the other
provisions hereof shall remain in full force and effect in such jurisdiction;
and (2) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or unenforceability of such provision
in any other jurisdiction.

 
 
(6)
Entire Agreement.  This Agreement contains the entire understanding and
agreement between the parties with respect to the subject matter hereof and
cannot be amended, modified or supplemented in any respect except by a
subsequent written agreement entered into by the parties.

 
 
(7)
Successors.  This Agreement may not be assigned.  Subject to the foregoing, in
every respect, this Agreement shall inure to the benefit of and be binding upon
the parties and their successors.

 
 
(8)
Effect of Waiver.  The waiver by either party of a breach of any provision of
this Agreement shall not operate, to as or be construed as a waiver of any
subsequent breach.

 
 
(9)
Notices.  Any notice, request, demand or other communication in connection with
this Agreement shall be (i) in writing, (ii) delivered by personal delivery, or
sent by commercial delivery service or registered or certified mail, return
receipt requested or sent by facsimile, (iii) deemed to have been given on the
date of personal delivery or the date set forth in the records of the delivery
service or on the return receipt or, in the case of a facsimile, upon receipt
thereof and (iv) addressed as follows:

 
OxySure Systems, Inc.
    
PP Aviation Corporation
ATTN: Julian Ross
    
ATTN: Lee Delellis
10880 John W. Eliott Drive
    
62 Stutzman Road
Suite 600
    
 
Frisco, Texas 75033
    
Bowmansville, NY 14026-1046

 
or to any such other or additional persons and addresses as the parties may from
time to time designate in writing delivered in accordance with this Section.
 
 
3 | Page

--------------------------------------------------------------------------------

 
 

 
(10)
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

 

 
(11)
Applicable Law.  This Agreement shall be governed by, and construed in
accordance with the laws of the State of Texas. In the event any action be
instituted by a party to enforce any of the terms and provisions contained
herein, the prevailing party in such action shall entitled to such reasonable
attorneys' fees, costs and expenses as may be fixed by the Court.

 
IN WITNESS WHEREOF, the parties have executed this Agreement as the day and year
first stated above.
 
OXYS, OxySure Systems, Inc.
 

     
By:
 
 
Title:
 
 
Date:
 
 

 
PPA, PPAviation Corp.
       
By:
 
 
Title:
 
 
Date:
 
 



4 | Page

--------------------------------------------------------------------------------